Case: 3:18-cv-50040 Document #: 104 Filed: 06/26/19 Page 1 of 2 PagelD #:362

AO 440 (Rev. 05/00) Summons in a Civil Action

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF ILLINOIS

ALIAS SUMMONS IN A CIVIL CASE
PATRICK PURSLEY

CASE NUMBER: 3:18-cv-50040

V. ASSIGNED JUDGE: “ys .
Philip G. Reinhard

THE CITY OF ROCKFORD, et. al. DESIGNATED

MAGISTRATE JUDGE: Lisa A. Jensen

TO: (Name and address of Defendant)

David Ekedahl

c/o Todd Cagnoni as special representative
425 E, State Street

Rockford, IL 61104

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address}

Roshna Bala Keen

LOEVY & LOEVY

311 N Aberdeeen Street, 3rd Floor
Chicago, IL 60607

an answer to the complaint which is herewith served upon you, 21 days after service of this
summons upon you, exclusive of the day of service. Ifyou fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.

THOMAS G. BRUTON, CLERK

Ursbeyya tancca

June 12, 2019

 

 

(By) DEPUTY CLERK DATE

 
Case: 3:18-cv-50040 Document #: 104 Filed: 06/26/19 Page 2 of 2 PagelD #:363

AFFIDAVIT OF SERVICE

State of Illinois County of Northern District Of Illinois
Court

Case Number: 3:18-CV-50040

Plaintiff:
PATRICK PURSLEY

vs.

Defendant:
THE CITY OF ROCKFORD, ET AL

For:

LOU SPETNAGEL
PROOF SERVE

1707 WALNUT ST.
SUITE 106
BOULDER, CO 80302

Received by Rockford Detective & Security Agency on the 26th day of June, 2019 at 11:10 am to be
served on DAVID EKEDAHL C/O TODD CAGNONI AS SPECIAL REPRESENTATIVE, 425 E. STATE
ST., ROCKFORD, IL 61104.

I, Amanda L. Whaien, being duly sworn, depose and say that on the 26th day of June, 2019 at 12:00
pm, I:

served an AUTHORIZED entity by delivering a true copy of the ALIAS SUMMONS IN A CIVIL CASE,
SECOND AMENDED COMPLAINT with the date and hour of service endorsed thereon by me, to: NORA
DOYLE AUTHORIZED AGENT as ADMINISTRATIVE ASSISTANT at the address of. ROCKFORD CITY
HALL-LEGAL DEPARTMENT, 425 E STATE ST, ROCKFORD, IL 61104, who stated they are authorized
to accept service for DAVID EKEDAHL, and informed said person of the contents therein, in compliance
with state statutes.

Description of Person Served: Age: 66, Sex: F, Race/Skin Color: WHITE, Height: 5'5", Weight: 180,
Hair: RED, Glasses: Y

Wp ple»

Amanda L. Whal

 

 

Subscribed and Sworn to before me on the 26th Process Server # 9595
day of June, 2019 by the affiant who is personally
known to me. Rockford Detective & Security Agency
CFE . 631 N. LONGWOOD ST.
SUITE 102

NOTARY PUBLIC ROCKFORD, IL 61107

PPL PAPL LL PL PIPL LEEL PLA =

OFFICIAL SEAL 3 (815) 282-2822

Our Job Serial Number: RDT-2019001239

§
3 CHARLEST BLOCK
é

 

 

 

iti alan tieciatitentiaatiientinndl
